DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  

Response to Amendment
Applicant’s amendment filed 4/19/2022 has been entered. 
Claims 25-28, 30-36, 40 and 41 remain pending. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 25, 28, 33, and 41 objected to because of the following informalities:  
-Claim 25, line 10, “an anvil-facing side comprising a surface” would be better recited as “an anvil-facing side comprising a top surface” to avoid confusion with the claimed “staple forming surfaces”. Note subsequent recitations of “surface” of the anvil-facing side should also be changed to “top surface”.
-Claims 33 and 41 also recite “an anvil-facing side comprising a surface” which would be better recited as “an anvil-facing side comprising a top surface” and subsequent recitations changed accordingly. 
-Claim 25, lines 20 and 21 recite “said connectors” but this would be better recited as “said plurality of connectors”.
-Claim 28, lines 1-2 recite “said connectors” but this would be better recited as “said plurality of connectors”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-28, 30-36, 40 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 25, lines 5-6 recite “said anvil comprises staple-forming surfaces and areas in between said staple-forming surfaces”. This limitation renders the claim indefinite as it is unclear as to what Applicant is attempting to refer to by “staple-forming surfaces” in view of the specification and the common meaning of “staple forming surface” in the art. For example, attention can be pointed to Paras. 0278 and 0280 of Applicant’s specification which explains “a staple forming undersurface, generally labeled as 22 that has a plurality of staple forming pockets 23 formed therein” and “the end effector 12 is manipulated to capture or clamp the target tissue between an upper face 36 of the staple cartridge 30 and the staple forming surface 22” (see Figures 1 and 1B-1D).  Therefore in view of the specification “the staple forming surface” is one surface which can comprise several “staple forming pockets”. However, the claimed language is inconsistent with the specification and therefore, the claim language is unclear in view of such inconsistency. For examination purposes, the “staple-forming surfaces” will be interpreted as the “staple forming pockets”, however, this is merely for examination and is an assumption but is not readily clear that this is the intended scope given the explanation above. Claims 33 and 41 recite essentially the same limitation and therefore are rendered indefinite for the same reasoning. Note that if the claim was to recite “said anvil comprises a staple-forming surface comprising staple forming pockets”, this would readily overcome this 112(2nd para.) rejection (this is how the limitation will be interpreted for examination purposes). Note it is not readily clear if this is what Applicant is intending to encompass and therefore this is viewed as a 112(2nd para.) rejection instead of an objection.
Regarding Claim 25, lines 18-20 recite “wherein said plurality of connectors comprise a first type of connector and a second type of connector, wherein said first type of connector is different than said second type of connector”. This limitation renders the claim indefinite because the term “type” renders the claim indefinite because this readily includes elements not actually disclosed (those encompassed by "type"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). See also MPEP § 2173.05(b)(III)(E) as it has been held that inclusion of the term “type” renders the claim indefinite because it was unclear what "type" was intended to convey.
Regarding Claim 33, lines 18-19 recites “wherein said connectors comprise a first kind of connector and a second kind of connector, wherein said first kind is different than said second kind” and the term “kind”, similar to the term “type”, renders the claim indefinite as the term readily includes elements not actually disclosed (those encompassed by "kind"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
	Claims 26-28, 32, 35 and 40 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as the claims depend from at least one of claims outlined above. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.




Claims 25, 30-33, 40, and 41 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Huitema (US PGPUB 2009/0206143-previously cited).

Regarding Claim 25, Huitema discloses a surgical end effector (14; Figures 1-4), comprising: 
a staple cartridge (22; Figure 6), comprising:
staple cavities (30; Figure 6) arranged in longitudinal rows (as shown); and 
a plurality of staples stored within the staple cavities (30; see Para. 0078); 
an anvil (26; Figure 4) moveable relative to the staple cartridge (22; see Para. 0078), wherein the anvil (26) comprises a staple-forming surfaces (pockets 34 of anvil face 32; see Figure 10) and areas between the staple-forming surfaces (as shown in Figure 10; note the 112 rejections above); and 
a tissue thickness compensator (36’ or 36a’; Figures 10-11), comprising: 
a length (as shown), a width (as shown), an anvil-facing side comprising a surface (surfaces of 36’ and 36a’ facing anvil 26), a tissue-facing side opposite the anvil-facing side (as shown), a first lateral side (as shown), a second lateral side) opposite the first lateral side (as shown), a proximal end (as shown), a distal end (as shown; note given the rectangular nature of the buttresses 36’ and 36a’, the claimed shape is clearly disclosed); and 
a plurality of connectors (38; Figures 9-11 and adhesive per Para. 0084) extending from the surface of the anvil-facing side of the tissue thickness compensator (36’, 36a’; note Para. 0081 which discloses the members 38 extending through the apertures and into the anvil face and therefore when extending in such a manner, the connectors will readily extend from the surface of the anvil-facing side of the compensator) towards the staple-forming surfaces (34) of the anvil (26; see Para. 0081 which discloses the members 38 being inserted into the anvil face and therefore will clearly extend towards the surfaces when being applied and/or viewed along a side view ), 
wherein the plurality of connectors (38 and adhesive) comprise a first type of connector (fasteners 38) and a second type of connector (adhesive applied per Para. 0084), wherein the first type of connector (38) is different than the second type of connector (adhesive),
wherein the connectors (38 and adhesive) are attached to the surface of the anvil-facing side (via apertures 44 the connectors are connected to the compensator 36’ and 36a’ and therefore connected to the surface thereof), wherein the connectors (38 and adhesive) are positioned along at least a portion of the length of the anvil-facing side and positioned intermediate the first lateral side, the second lateral side, the proximal end, and the distal end (as shown in Figures 10-11 the connection members 38, and hence the adhesive applied thereon, are situated as claimed), and wherein the plurality of connectors (38 and adhesive) are configured to releasably secure the tissue thickness compensator (36’ and 36a’) to the anvil without extending into the staple cavities (see Paras. 0081, 0084 which clearly disclose attachment to the anvil and not the cartridge and therefore will not extend into the cavities).  

Regarding Claim 30, Huitema discloses the tissue thickness compensator (36’, 36a’) is configured to be attached to the staple-forming surfaces (32, 34) along the length of the tissue thickness compensator (36’, 36a’; see Paras. 0081, 0084; see Figures 10-11).  

Regarding Claim 31, Huitema discloses the tissue thickness compensator (36’, 36a’) is configured to be attached to the staple-forming surfaces (32, 34) along the width of the tissue thickness compensator (36’, 36a’; see Figures 10-11).  

Regarding Claim 32, Huitema discloses a firing element (268; Figure 19) configured to fire the staples from the staple cartridge (22) during a firing stroke (Para. 0090), wherein the tissue thickness compensator (36’, 36a’) is configured to remain secured to the anvil (26) during the firing stroke (see Para. 0082 which discloses maintaining the buttress in position and given the position of the connection members, it can be reasonably assumed that the compensator will remained secured until the jaws are moved away from the stapled tissue). 

Regarding Claim 33, Huitema discloses a surgical end effector (14; Figures 1-4), comprising the claimed features (see rejection of Claim 25 above for other details) including a tissue thickness compensator (36’, 36a’; Figures 10-11), comprising: 
connectors (38; Figure 9 and adhesive per Para. 0084) extending from the surface of the anvil-facing side (of 36’, 36a’) of the tissue thickness compensator (36’, 36a’) towards the staple-forming surfaces (32, 34; Figure 10) of the anvil (26; note the 112 rejections above; note Para. 0081 which discloses the members 38 extending through the apertures and into the anvil face and therefore when extending in such a manner, the connectors will readily extend from the surface of the anvil-facing side of the compensator), 
wherein the connectors (38 and adhesive thereof) comprise a first kind (fasteners/connectors 38) of connector (38; Figure 9) and a second kind of connector (adhesive used in conjunction with 38; see Para. 0084), wherein the first kind (fastener shown in Figure 9) is different than the second kind (adhesive),
wherein the connectors (38 and adhesive) are attached to the surface of the anvil-facing side (via apertures 44 the connectors are connected to the compensator 36’ and 36a’ and therefore connected to the surface thereof), wherein the connectors (38 and adhesive) are positioned on the anvil-facing side intermediate the first lateral side, the second lateral side, the proximal end, and the distal end (as shown in Figures 10-11 the connection members 38, and hence the adhesive applied thereon, are situated as claimed), and wherein the connectors (38 and adhesive) are configured to releasably secure the tissue thickness compensator (36’ and 36a’) to the anvil (26) without extending into the staple cavities (see Paras. 0081, 0084 which clearly disclose attachment to the anvil and not the cartridge and therefore will not extend into the cavities).  


Regarding Claim 40, Huitema discloses a firing element (268; Figure 19) configured to fire the staples from the staple cartridge (22) during a firing stroke (Para. 0090), wherein the tissue thickness compensator (36’, 36a’) is configured to remain secured to the anvil (26) during the firing stroke (see Para. 0082 which discloses maintaining the buttress in position and given the position of the connection members, it can be reasonably assumed that the compensator will remained secured until the jaws are moved away from the stapled tissue).

Regarding Claim 41, Huitema discloses a surgical end effector (14; Figures 1-4), comprising the claimed features (see rejection of Claim 25 above for other details) including an implantable layer assembly (36’, 36a’; Figures 10-11), comprising: 
a plurality of connectors (38 and adhesive thereof per Para. 0084) extending from the surface of the anvil-facing side of the implantable layer assembly (36’, 36a’) towards the staple-forming surface portions (34) of the anvil (26; note the 112 rejections above), 
wherein the plurality of connectors (38 and adhesive thereof) comprise a first set of connectors (38; Figure 9) and a second set of connectors (adhesive or other group of connectors 38; see “Annotated View of Figure 11” below), wherein the first set of connectors (38) is different than the second set of connectors (adhesive or other row of connectors 38; see “Annotated View of Figure 11”; see “NOTE” below);
wherein the connectors (38 and adhesive thereof) are attached to the surface of the anvil-facing side (via apertures 44 the connectors are connected to the compensator 36’ and 36a’ and therefore connected to the surface thereof), wherein the connectors (38) are positioned along at least a portion of the length of the anvil-facing side and positioned intermediate the first lateral side, the second lateral side, the proximal end, and the distal end (as shown in Figures 10-11), wherein the plurality of connectors (38 and adhesive thereof) are configured to releasably secure the implantable layer assembly (36’, 36a’) to the anvil (26) without extending into the staple cavities(see Paras. 0081, 0084 which clearly disclose attachment to the anvil and not the cartridge and therefore will not extend into the cavities).  
NOTE: any connector “38” can be viewed as a “different” connector from another as they are separate structures and therefore, the different sets of connectors as claimed can be viewed as the connectors 38 and the adhesive (Para.0084) or alternatively, the different sets of connectors can be viewed as different groups of connectors 38 as depicted below. 


    PNG
    media_image1.png
    203
    394
    media_image1.png
    Greyscale

Annotated View of Figure 11


Claims 25, 30-33, 40, and 41 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Mandakolathur Vasudevan (US PGPUB 2013/0068816-previously cited).
Regarding Claim 25, Mandakolathur Vasudevan discloses a surgical end effector (12; Figure 1A), comprising: 
a staple cartridge (37; Figure 2), comprising: 
staple cavities (51) arranged in longitudinal rows; and a plurality of staples (47; Figures 4-5) stored within the staple cavities (Para. 0032); 
an anvil (18; Figure 2) moveable relative to the staple cartridge (37; Para. 0030), wherein the anvil (18) comprises staple-forming surfaces  and areas in between the staple-forming surfaces (“inner surface” comprising pockets 53; Figure 2; Para. 0033); and 
a tissue thickness compensator (200; Figures 10-12c), comprising: 
a length, a width, an anvil-facing side comprising a surface (surface comprising tabs 210), a tissue-facing side opposite the anvil-facing side, a first lateral side, a second lateral side opposite the first lateral side, a proximal end, a distal end (As shown in Figures 10-12c), and 
a plurality of connectors (tabs 210) extending from the surface of the anvil-facing side of the tissue thickness compensator (200 as shown in Figure 10) towards the staple-forming surfaces of the anvil (as shown in Figure 11a, the connectors/tabs are oriented towards such surfaces; Para. 0045), 
wherein the plurality of connectors (210) comprise a first type of connector (210 with head portion 212 pointed towards the first lateral side) and a second type of connector (210 with head portion 212 pointed towards the second lateral side), wherein the first type of connector (210) is different than the second type of connector (210 as shown, the orientations of the connectors 210 are different and therefore the connectors themselves can be viewed as different and/or of different types; see Para. 0044), 
wherein the connectors (210) are attached to the surface of the anvil-facing side (of 200; Para. 0044), wherein the connectors (210) are positioned along at least a portion of the length of the anvil-facing side and positioned intermediate the first lateral side, the second lateral side, the proximal end, and the distal end (as shown), and wherein the plurality of connectors (210) are configured to releasably secure the tissue thickness compensator (200) to the anvil (18) without extending into the staple cavities (51; see Paras. 0045-0049).  

Regarding Claims 30 and 31, Mandakolathur Vasudevan discloses the tissue thickness compensator (200) is configured to be attached to the staple-forming surfaces (of 18) along the length and the width of the tissue thickness compensator (200; see Para. 0047 and Figure 11B).  

Regarding Claims 32, Mandakolathur Vasudevan discloses a firing element (14; Figure 3A) configured to fire the staples (47 via sled 41; see Figure 3A; Para. 0032-0033) from the staple cartridge (37) during a firing stroke (Para. 0033), wherein the tissue thickness compensator (200) is configured to remain secured to the anvil (18) during the firing stroke (note that the compensator will remain coupled to the anvil to some extent until the last tab is cut per Para. 0049 and therefore will remain secured thereto for at least a majority of the stroke).  

Regarding Claims 33, Mandakolathur Vasudevan discloses a surgical end effector (12; Figure 1a), comprising the claimed features (see rejection of Claim 25 above for other details) including a tissue thickness compensator (200; Figures 10-12c), comprising: 
connectors (210; Figure 10) extending from the surface of the anvil-facing side (see Figure 10; Para. 0044) of the tissue thickness compensator (200) towards the staple-forming surfaces (“inner surface” comprising pockets 53; Figure 2) of the anvil (18; note the 112 rejections above; note Para. 0044), 
wherein the connectors (210) comprise a first kind (210 with head portion 212 pointed towards the first lateral side) of connector (210; see Figure 10) and a second kind of connector (210 with head portion 212 pointed towards the second lateral side), wherein the first kind is different than the second kind (210 as shown, the orientations of the connectors 210 are different and therefore the connectors themselves can be viewed as different and/or of different kinds; see Para. 0044),
wherein the connectors (210) are attached to the surface of the anvil-facing side (Para. 0044), wherein the connectors (210) are positioned on the anvil-facing side intermediate the first lateral side, the second lateral side, the proximal end, and the distal end (as shown in Figures 10-12c), and wherein the connectors (210) are configured to releasably secure the tissue thickness compensator (200) to the anvil (18)) without extending into the staple cavities (see Paras. 0045-0049).  

Regarding Claims 40, Mandakolathur Vasudevan discloses a firing element (14; Figure 3A) configured to fire the staples (47 via sled 41; see Figure 3A; Para. 0032-0033) from the staple cartridge (37) during a firing stroke (Para. 0033), wherein the tissue thickness compensator (200) is configured to remain secured to the anvil (18) during the firing stroke (note that the compensator will remain coupled to the anvil to some extent until the last tab is cut per Para. 0049 and therefore will remain secured thereto for at least a majority of the stroke).  

Regarding Claim 41, Huitema discloses a surgical end effector (12; Figure 1a), comprising the claimed features (see rejection of Claim 25 above for other details) including an implantable layer assembly (200; Figures 10-12c), comprising: 
a plurality of connectors (210) extending from the surface (“top surface”; Para. 0044) of the anvil-facing side of the implantable layer assembly (200; Para. 0044) towards the staple-forming surface portions (“inner surface” comprising pockets 53) of the anvil (18; note the 112 rejections above), 
wherein the plurality of connectors (210) comprise a first set of connectors (210 with head portion 212 pointed towards the first lateral side) and a second set of connectors (210 with head portion 212 pointed towards the second lateral side), wherein the first set of connectors (210) is different than the second set of connectors (210 as shown, the orientations of the connectors 210 are different and therefore the connectors themselves can be viewed as different and/or of different types; see Para. 0044);
wherein the connectors (210) are attached to the surface of the anvil-facing side (Para. 0044), wherein the connectors (210) are positioned along at least a portion of the length of the anvil-facing side and positioned intermediate the first lateral side, the second lateral side, the proximal end, and the distal end (as shown in Figures 10-12c), wherein the plurality of connectors (210) are configured to releasably secure the implantable layer assembly (200) to the anvil (18) without extending into the staple cavities(see Paras. 0045-0049).  
NOTE: alternatively, any connector “210” can be viewed as a “different” connector from another as they are separate structures and therefore, any two arbitrary sets of connectors can be viewed as “different” sets as claimed. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 26 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huitema (US PGPUB 2009/0206143-previously cited), in view of Liddicoat (US PGPUB 2004/0193190-previously cited)
Regarding Claims 26 and 34, Huitema discloses and/or renders obvious essentially all elements of the claimed invention including the features of Claims 25 and 33 (which Claims 26 and 34 depend from) but fails to explicitly disclose the plurality of connectors comprise at least one suction element.
Attention can be brought to the teachings of Liddicoat which includes a surgical apparatus (105; Figure 15) comprising end effector (120; Figure 15) which comprises two members (125, 130) pivotable relative to one another to receive tissue therebetween wherein an intermediate layer (145) is attached to the members (125, 130; Para. 0098) wherein the intermediate layer (145) comprises micro-suction/suction elements (160; Para. 0098).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Huitema such that the connectors of the buttress include suction elements as taught by Liddicoat. By modifying Huitema in such a manner, the buttress/compensator/layer can be properly aligned and maintained with the anvil throughout operation and positioning of the end effector.
Claims 27, 28, 35, and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huitema (US PGPUB 2009/0206143-previously cited), in view of Hodgkinson (US PGPUB 2012/0228360-previously cited)
Regarding Claims 27, 28, 35, and 36, Huitema discloses and/or renders obvious essentially all elements of the claimed invention but fails to explicitly disclose the anvil comprises a plurality of loop fasteners configured to secure the tissue thickness compensator to the anvil and the connector/connectors comprises a plurality of hook fasteners configured to engage the loop fasteners.
Attention can be brought to the teachings of Hodgkinson which includes an end effector (100; Figure 9) comprising an anvil (130; Figure 11) comprising a plurality of loop fasteners (137; see Figures 10-13) configured to secure the tissue thickness compensator (150) to the anvil (130) and the tissue thickness compensator (150) comprises a plurality of hook fasteners (135) configured to engage the loop fasteners (Paras. 0059, 0080 disclose the hooks or loops can be on the compensator/buttress or the jaws).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the invention of Huitema to include a hook and loop fastening system between the compensator/implantable layer and the anvil jaw as taught by Hodgkinson in addition or in replacement of some of the connectors of Huitema as modifying Huitema in this manner will allow for a more reliable separation while still being reliably secured as taught by Hodgkinson (see Paras. 0006-0007).

Examiner’s Comment / Allowable Subject Matter
Note that the following proposed Claim 25 incorporates features that would readily overcome the prior art rejections above and would be viewed as allowable subject matter. Note that if Applicant elects to proceed with such a proposal and similar amendments are made to claims 33 and 41, the amendment would likely be able to be considered under the AFCP 2.0 program. 

Proposed Claim 25:
25. (PROPOSED) A surgical end effector, comprising: 
a staple cartridge, comprising: 
staple cavities arranged in longitudinal rows; and 
a plurality of staples stored within said staple cavities; 
an anvil moveable relative to said staple cartridge, wherein said anvil comprises staple-forming surface comprising staple forming pockets 
a tissue thickness compensator, comprising: 
a length; 
a width; 
an anvil-facing side comprising a top surface; 
a tissue-facing side opposite said anvil-facing side; 
a first lateral side; 
a second lateral side opposite said first lateral side; 
a proximal end; 
a distal end; and 
a plurality of connectors extending from said top surface of said anvil-facing side of said tissue thickness compensator towards said staple-forming surface[[s]] of said anvil, wherein said plurality of connectorsplurality of connectors are attached to said top surface of said anvil-facing side, wherein said connectors are positioned along at least a portion of the length of said anvil-facing side and positioned intermediate said first lateral side, said second lateral side, said proximal end, and said distal end, and wherein said plurality of connectors areResponsive to Non-Final Office Action dated January 12, 2022 configured to releasably secure said tissue thickness compensator to said anvil without extending into said staple cavities, wherein said plurality of connectors comprises at least one suction element and a plurality of hook fasteners.  


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new grounds of rejection does not rely on any portions of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Note Francis (US Patent 5,752,965) discloses the use of pneumatic suction bonding of pledget material to working surfaces of the jaw members (see Col 17, lines 15-28)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        4/27/2022